                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                    LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                                          CASE NO. 2:17-CR-00121-03

VERSUS                                                            JUDGE JAMES D. CAIN, JR.

SARAH PAXTON (03)                                                 MAGISTRATE JUDGE KAY


                                        MEMORANDUM ORDER

         Before the court is a Motion for Hardship Credits [doc. 161] filed by defendant

Sarah Paxton. Ms. Paxton was sentenced in this court to a ten-year term of imprisonment

following her 2018 conviction on one count of interstate kidnapping, a violation of 18

U.S.C. § 1201(a)(1). Docs. 90, 129. She seeks a recalculation of her sentence on the

grounds that she has served over one year of that time on lockdown due to COVID-19

protocols in the Bureau of Prisons. Doc. 161.

         The government opposes the motion. As it notes, “[a] petitioner seeking credit on

his sentence must file a habeas corpus petition pursuant to 28 U.S.C. § 2241.” 1 United

States v. Hamilton, 24 F.3d 239 (5th Cir. 1994). [T]he district of incarceration is the only

district that has jurisdiction to entertain a defendant's § 2241 petition.” Lee v. Wetzel, 244

F.3d 370, 373 (5th Cir. 2001). Ms. Paxton is incarcerated at FCI Aliceville in Pickens

County, Alabama. Accordingly, the United States District Court for the Northern District

of Alabama is the only court with jurisdiction over her request. The instant motion is hereby


1
  The government also notes that a petitioner must exhaust administrative remedies with the BOP before seeking
review under § 2241. The court will not address this issue, given its lack of jurisdiction to grant the requested relief.
DENIED, without prejudice to Ms. Paxton’s right to seek relief in the district where she is

incarcerated.

       THUS DONE AND SIGNED in Chambers on this 14th day of July, 2021.


                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
